DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 18, 2020 has been entered.
 
Priority
Acknowledgement is made to Applicant’s claim to priority to National Stage Application No. PCT/US16/27240 filed April 13, 2016 and to U.S. Provisional Application No. 62/147,798 filed April 15, 2015.

Status of Claims
This Office Action is responsive to the amendment filed on August 5, 2020. As directed by the amendment: claim 1 has been amended. Claims 1-3, 5-10 and 14-20 are presently pending in this application; while claims 8-10 and 14-20 have been withdrawn. 
Applicant’s amendments to claim 1 obviate the previous informalities claim objections. Claims 1-2 and 5-7 were previously rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alston et al. (U.S. Pub. No. 2004/0206350). Claim 3 was previously rejected under 35 U.S.C. 103 as being unpatentable over Alston et al. (U.S. Pub. No. 2004/0206350).  Applicant’s amendments have necessitated the application of new grounds of rejection, shown below. 

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites “the protrusion causes”, ln 7 should read --the at least one protrusion causes--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alston et al. (U.S. Pub. No. 2004/0206350; hereinafter: “Alston’350”). 
Regarding Claim 1, Alston’350 discloses an aerosolization apparatus (100; Fig. 3A-3B; 4A-4E; ¶¶ 0026-0030) comprising: a housing (housing 105 formed from body 205 and end piece 210; ¶ 0029; Fig. 4A) comprising a proximal end (at 32; Fig. 4A), a distal end (at 145; Fig. 4A) and a chamber (110; Fig. 38; 4A-4E; ¶¶ 0026-0030); wherein the housing includes at least one opening (“inlets”; 115; Fig. 4A-4E) in fluid communication with the chamber (¶¶ 0027, 0029); and wherein the chamber includes at least one protrusion (175; Fig. 3A-3B) configured to limit the movement of a dry powder storage capsule [125; ¶¶ 0026-0027; Examiner notes: Alston’350 at least one protrusion is configured so that when the dry powder storage capsule is housed within the chamber, the at least one protrusion causes a longitudinal axis of the dry powder storage capsule (A, Fig. B annotated below) to be skewed with a longitudinal axis of the chamber (B, Fig. B annotated below) when air flows through the chamber (¶¶ 0026-0030; Fig. 4E; Examiner notes: Alston’350 discloses the protrusions (175; Fig. 3A-3B) force the movement of the dry powder storage capsule inside the chamber to be bounced or jarred or otherwise disturbed (¶ 0026; Fig. 4E), thereby skewing the longitudinal axis of the dry powder storage capsule away from the longitudinal axis of the chamber when air flows through the chamber.), and wherein the protrusion causes only a portion of dry powder within the dry powder storage capsule to be released into the flow of air for inhalation [¶¶ 0026-0030; Examiner notes: This language is functional and is interpreted such that the protrusion is capable of facilitating at least one portion at any given time of the dry powder within the dry powder storage capsule to be released into the flow of air for inhalation. As set forth in MPEP 2173.05(g) A claim term is functional when it recites a feature "by what it does rather than by what it is" (e.g., as evidenced by its specific structure or specific ingredients). In re Swinehart, 439 F.2d 210, 212, 169 USPQ 226, 229 (CCPA 1971). In this case, the apparatus is capable of operating as claimed because the device forces an amount of pharmaceutical (i.e. a portion of the dry powder) out of the capsule, dependent on the amount of airflow (¶¶ 0004, 0025-0026, 0028-0029), and because the protrusions (175; Fig. 3A-3B) of the device forces an amount of the pharmaceutical (i.e. a portion of the dry powder) out of the capsule (125; ¶¶ 0026-0030).].

    PNG
    media_image1.png
    230
    769
    media_image1.png
    Greyscale

Figure A, Adapted from Figure 4E.

Regarding claim 2, Alston’350 discloses the aerosolization apparatus wherein at least a portion of the chamber tapers down in a distal direction (230; Fig. 4A; ¶ 0029).
Regarding claim 5, Alston’350 discloses the aerosolization apparatus wherein the at least one chamber opening is angled (¶ 0029; Fig. 4A; Examiner notes: Alston’350 discloses the chamber opening as being tangentially oriented to the chamber.).
Regarding claim 6, Alston’350 discloses the aerosolization apparatus wherein the movement is a spinning movement [¶ 0029; Fig. 4D-4E; Examiner notes: Alston’350 discloses the capsule 125; Fig. 4A-4E) rotates within chamber (110; Fig. 4AE).].
Regarding claim 7, Alston’350 discloses the aerosolization apparatus wherein the movement is a sliding movement [¶ 0029; Fig. 4D-4E; Examiner notes: Alston’350 discloses the capsule 125; Fig. 4A-4E) slides within chamber (110; Fig. 4AE).].

Claims 1, 3, and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alston (U.S. Pub. No. 2005/0022813; hereinafter: “Alston’813”).
Regarding Claim 1, Alston’813 discloses an aerosolisation apparatus comprising a housing (A, Fig. B annotated below) comprising a proximal end (B, Fig. B annotated below), a distal end (C, Fig. B annotated below) and a chamber (110; Fig. 2A, 2B); wherein the housing In re Swinehart, 439 F.2d 210, 212, 169 USPQ 226, 229 (CCPA 1971). In this case, the apparatus is capable of operating as claimed because the device forces an amount of pharmaceutical (i.e. a portion of the dry powder) out of the capsule, dependent on the amount of airflow), and because the protrusions (200; Fig. 2B) limits the amount of rotation of the a dry powder storage capsule thereby limiting the an amount of the pharmaceutical (i.e. a portion of the dry powder) leaving the dry powder storage capsule (125; ¶ 0024).]

    PNG
    media_image2.png
    363
    374
    media_image2.png
    Greyscale

Figure B, Adapted from Figure 2B of Alston’813

    PNG
    media_image3.png
    262
    340
    media_image3.png
    Greyscale

Figure C, Adapted from Figure 2B of Alston’813
Regarding Claim 3, Alston’813 discloses the aerosolisation apparatus wherein the chamber has a circular cross-section (D, Fig. B annotated above).
Regarding Claim 5 Alston’813 discloses the aerosolisation apparatus wherein the at least one chamber opening is angled (Fig. 2A; Examiner notes: Alston’813 discloses the chamber opening as being non-tangentially oriented to the chamber.).
Regarding Claim 6, Alston’813 discloses the aerosolisation apparatus wherein the movement is a spinning movement (¶ 0024).

 

Response to Arguments
Applicant's arguments filed August 5, 2020 have been fully considered but they are not persuasive.
Applicant asserts that Alston’350 fails to disclose at least (1) wherein the protrusion causes a longitudinal axis of the dry powder storage capsule to be skewed with a longitudinal axis of the chamber when air flows through the chamber, and (2) wherein the protrusion causes only a portion of dry powder within the dry powder storage capsule to be released into the flow of air for inhalation, Pg. 5-7. 
Firstly, that Alston’350 fails to disclose “wherein the protrusion causes a longitudinal axis of the dry powder storage capsule to be skewed with a longitudinal axis of the chamber when air flows through the chamber” because Figures 4A-4D of Alston’350 fail to show the dry powder storage capsule as being skewed. Examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the dry powder storage capsule as being skewed at all times while contained within the chamber) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Further, the recitation of the claim only requires the dry powder storage capsule as being skewed “when air flows through the chamber”.  Alston’350 discloses the protrusions (See 
Secondly, that Alston’350 fails to disclose “wherein the protrusion causes only a portion of dry powder within the dry powder storage capsule to be released into the flow of air for inhalation” because the protrusions See Alston’350: 175; Fig. 3A-3B) of Alston’350 allows for a greater amount of pharmaceutical formulation to be aerosolized.  Examiner respectfully disagrees. The great amount of pharmaceutical formulation aerosolized because of the protrusions is still only a portion of the total of the pharmaceutical formulation contained in the dry powder storage capsule.  Thus, even if a “greater amount” is aerosolized, the protrusion cause only a portion of dry powder within the dry powder storage capsule to be released into the flow of air for inhalation. Therefore, Applicant's argument has been fully considered but is not persuasive.
Furthermore, Applicant arguments appear to be trying to imply that the protrusions, as claimed, limits the movement of the dry powder storage capsule when within the chamber such that the dry powder storage capsule is skewed and that a single inhalation does not result in the delivery of a full dose. Examiner notes that the features upon which Applicant are implying are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
  Examiner suggests amending the claims to positively recite the dry powder storage capsule and recite the at least one protrusion is configured to physically restrict movement and spin of the dry powder storage capsule so that the dry powder storage capsule is skewed whenever within the chamber and a single inhalation by the user yields only a partial dose of powder into the primary airflow and wherein the  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634.  The examiner can normally be reached on M-F usually 9-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached at (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ELLIOT S RUDDIE/Examiner, Art Unit 3785